The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 30-33, 37, 40-43, are pending in this application.
Claims 15-29, 34-36, 38-39,
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 30-33, 37, 40-43, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [in making an enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary. When the solvent is water, the co-crystal is a hydrate.  The structure of a crystal is determined by the process of making it, particularly the solvent.  The specification fails to disclose how the crystals are made, the types and number of moles of the solvent in the solvates.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  By deleting solvate in every occurrence the rejection would be overcome.
The claims are broader in scope than the specification enabling disclosure.   It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  See the Examiner’s suggestions above.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 30-33, 37, 40-43, are rejected under 35 U.S.C. 103(a) as being unpatentable over Patmore et al., Br. J. Pharmacol. (1990) vol. 99(4), pp. 687-94, in view of Gunduz et al., Arzneimittelforchung (2012), 62(4), pp. 167-75; Skrastins et al., Khimya Geterotsiklcheskikh Soedinenii (1992) vol. 4, pp. 570-1; Kabir et al., Neurotherapeutics (2017) 14(3), pp. 588-613; and Patani et al., Chem. Rev. (1996) 96, pp. 3149.
Applicant claims the following compound, its isomers, composition and methods of use for treating schizophrenia, bipolar disorder, major depression, substance abuse, ADHD, Phelan-McDermid syndrome (autism spectrum disorder), cardiac diseases (brugada syndrome, short QT syndrome, or early depolarization syndrome).  

    PNG
    media_image1.png
    186
    164
    media_image1.png
    Greyscale
  wherein, R1-R2 are H,F; R3 is methyl, ethyl, OCHF2; A is O, CH2. The compounds are calcium channel (Cav1.2) activators.
Determination of the scope and content of the prior art (MPEP 2141.01 
Patmore et al., teaches racemate of similar compounds 71684 and 31611, table 1, page 689, and compositions thereof, wherein, R1-R2 are H; R3 is methyl, OCHF2; A is O. The compounds are calcium channel (Cav1.2) antagonists and agonists, introduction, col. 2, ¶ 2, line 2. See also the entire document.
Gunduz et al., teaches racemate of similar compounds, fig.3, page 168, and compositions thereof, wherein, one of R1-R2 is H, the other is F or Cl; R3 is H; X is C(O) and is A is CH2. It is clear from fig.3, page 168, that Cl and F are equivalents. The compounds are calcium channel (Cav1.2) modulators useful for cardiovascular diseases, introduction, col. 1, ¶ 1. The prior art also teaches halogens as equivalents, introduction, col. 2, ¶ 2, line 4. See also the entire document.
Skrastins et al., teaches racemate of a similar compound, see attached abstract, and reaction mixture composition, wherein, R1-R2 are H; R3 is OCHF2; and A is O.
Kabir et al., teaches calcium channel (Cav1.2) modulators are useful for schizophrenia, bipolar disorder, major depression, drug dependence, ADHD, autism spectrum disorder, cardiac diseases, abstract. 
Patani et al., teaches it is well-known in the art to replace H with F because, it improves resistance of the resulting compound to enzymatic degradation. See pp. 3149.  
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Patmore et al., and Gunduz et al., is that in the prior arts’ compounds Applicant replaces H with F on the pyridine ring. Applicant also replaces H with alkyl (methyl, ethyl) at R3 in the compound by Gunduz et al.
The difference between the instant invention and Skrastins et al., is that in the prior art’s compounds Applicant replaces Br with F on the pyridine ring.
The difference between the instant invention and Kabir et al., and Patani et al., is that the prior arts do not teach specific calcium channel (Cav1.2) modulators.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   
In the instant, the motivation is from routine knowledge in the art of replacing halogens with one another and Hydrogen and alkyl are art recognized equivalents. The motivation for the replacements is the expectation the compounds would have similar chemical properties and to avoid the prior arts.
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   
The replacement of one halogen with another is a routine practice by chemists.  There are limited number (4) of halogens known in the art. Selecting one of three to replace the fourth is within routine skill of an artisan.  A POSA would have known and be motivated to replace any halogen with another at the time the invention was made with reasonable expectation of success. Applicant did no more than what is well-known in the art and as suggested by Gunduz et al.
Gunduz et al., teaches halogens as equivalents. It is also well-known in the art to replace H with F because, it improves resistance of the resulting compound to enzymatic degradation, Patani et al. 
Also, in the instant invention, applicant claims H and F as equivalents because they are claimed as such at position R1-R2.  
Under the US patent practice the disclosed examples by each prior art are deemed the prior art’s preferred embodiments.  One of ordinary skill would have been motivated to select, for modification, from preferred embodiments.  The selection is an obvious modification available for the preference of an artisan.  There is reasonable expectation of success because the replacements are routine practice in the art. 
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of the prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation because, the prior art’s compound is not limited to a particular property. Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).  Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977). 
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
One of ordinary skill in the art would have been motivated to replace H or Br with F and replace H with alkyl or vice versa in the prior arts’ compounds at the time the invention was made with reasonable expectation of success, given well-known knowledge in the art that doing so would produce compounds with similar chemical properties.  Therefore, the instant invention is prima facie obvious from the combination of the prior arts and knowledge well-known in the art.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, of U.S. Patent No. 11,453,679. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims are drawn to the same inventions. The difference is that in the instant applicant replaces H with F on the pyridine ring. See the 103 rejection above for further explanation.
Claims 1-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, of U.S. Application No. 17/821,081. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims are drawn to the same inventions. The difference is that in the instant applicant replaces H with F on the pyridine ring.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 22, 2022